Citation Nr: 0415205	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  01-07 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for 
temporomandibular joint syndrome.

2.  Whether a notice of disagreement received on April 2, 
2001 was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating determinations from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

For reasons which will become apparent, the issue of 
entitlement to a compensable evaluation for temporomandibular 
joint syndrome is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on her part.  

Finally, the Board notes that during her December 2003 Board 
hearing, the veteran raised the issue of entitlement to 
service connection for bruxism, as secondary to the service-
connected temporomandibular joint syndrome.  This matter has 
not been addressed by a rating decision and is hereby 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  In a March 21, 2000 letter, the RO notified the veteran 
of a rating action denying entitlement to service connection 
for anemia with fatigue, a cervical spine disorder, hair 
loss, allergic rhinitis with sinusitis, urinary frequency, 
tonsillitis, stress, left foot and leg pain with heel spur, a 
left shoulder disorder, and an enlarged optic nerve, right 
eye.

2.  In a January 31, 2001 letter, the RO notified the veteran 
that she had 60 days to submit additional evidence in support 
of her claims of entitlement to service connection for anemia 
with fatigue, a cervical spine disorder, hair loss, allergic 
rhinitis with sinusitis, urinary frequency, tonsillitis, 
stress, left foot and leg pain with heel spur, a left 
shoulder disorder, and an enlarged optic nerve, right eye.

3.  On March 9, 2001, the veteran submitted to her 
representative a typed notice of disagreement to the March 
21, 2000 notice of rating action.

4.  On March 29, 2001, the veteran's representative submitted 
a Memorandum to the RO, including the veteran's notice of 
disagreement and it was received by the RO on April 2, 2001.

5.  The January 31, 2001 RO letter could have been somewhat 
misleading in that it did not specifically mention that a 
notice of disagreement was still required prior to the 
expiration of the 60-day time period.  

6.  The veteran exercised due diligence in preserving her 
appellate rights and the failure to submit the notice of 
disagreement to the RO within the one year period was not the 
result of neglect on the part of the veteran.



CONCLUSION OF LAW

The veteran submitted a timely notice of disagreement to the 
March 21, 2000 notice of rating action.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.305 (2003); Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Bailey v. West, 160 
F.3d 1360 (Fed. Cir. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2000 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for anemia 
with fatigue, a cervical spine disorder, hair loss, allergic 
rhinitis with sinusitis, urinary frequency, tonsillitis, 
stress, left foot and leg pain with heel spur, a left 
shoulder disorder, and an enlarged optic nerve, right eye.  
These issues were denied as not well grounded.  The veteran 
was notified of that decision in a March 21, 2000 letter from 
the RO.  

In a January 31, 2001 letter, the RO notified the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In that letter, the 
RO specifically mentioned the claims of anemia with fatigue, 
cervical spine condition, hair loss, allergic rhinitis with 
sinusitis, urinary frequency, tonsillitis, stress, left foot 
and leg pain with heel spur, a left shoulder condition, and 
an enlarged optic nerve in the right eye.  The letter 
informed the veteran that she had 60 days to submit the 
requested evidence in support of those claims.  

On March 9, 2001, the veteran submitted to her representative 
a typewritten notice of disagreement with the March 21, 2000 
rating action.  In a Memorandum to the RO dated March 29, 
2001, the representative submitted the veteran's notice of 
disagreement to the RO's February 2000 rating decision.  The 
Memorandum was received by the RO on April 2. 2001.  In an 
April 2001 letter, the RO notified the veteran that her 
notice of disagreement was untimely filed because it was not 
received within one year from the notification letter dated 
March 21, 2000.  In a response letter also dated in April 
2001, the veteran's representative submitted a statement 
requesting that the veteran's notice of disagreement be 
accepted as timely filed due to mitigating circumstances.  
The veteran's representative stated that the veteran came to 
the service organization's office on March 9, 2000 and filed 
her notice of disagreement with him.  The representative 
stated that he suffered a minor heart attack at 11:00 o'clock 
that morning and was unable to file the veteran's notice of 
disagreement until March 29, 2001.  

Pursuant to 38 C.F.R. § 20.302 (2003), a notice of 
disagreement must be filed within one year from the date that 
the agency of original jurisdiction mails notice of the 
determination to the claimant.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  See 
38 C.F.R. § 20.302(a).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  See 38 C.F.R. § 20.305 (2003).  
Thus, in order to be considered timely filed, the veteran's 
notice of disagreement must have been received by March 21, 
2001, or postmarked on or prior to that date.  The record 
reflects that the veteran's notice of disagreement was dated 
March 7, 2001, submitted by her representative to the RO on 
March 29, 2001, and received by the RO on April 2, 2001.  
Thus, the veteran's notice of disagreement appears to have 
been untimely filed.  

However, the doctrine of equitable tolling is a common law 
doctrine and is generally available in two types of 
situations.  Equitable tolling is available where the 
claimant has actively pursued his judicial remedies by filing 
a defective pleading during the statutory period, and where 
the claimant has been induced or tricked by his adversary's 
misconduct into allowing the filing deadline to pass.  Jaquay 
v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  
Therefore, in appropriate circumstances, a statutory filing 
period may be equitably tolled due to conduct of VA.  See 
Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  In 
Bailey, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) specifically held that equitable 
tolling in the paternalistic veterans' benefits context does 
not require misconduct (such as trickery); however, it does 
require the appellant to have been "misled by the conduct of 
his adversary into allowing the filing deadline to pass."  
See Bailey v. West, 160 F.3d at 1365.  Thus, in order for the 
time limit for appealing a VA decision to be extended based 
on the doctrine of equitable tolling, the veteran must have 
been exercising due diligence in pursuing an appeal, and to 
have relied on erroneous information from VA in not timely 
perfecting an appeal.  See Santoro v. West, 13 Vet. App. 516 
(2000).  

Following a full review of the record, the Board concludes 
that the January 31, 2001 RO letter to the veteran notifying 
her of the VCAA and informing her that she had  to submit 
additional evidence "preferably within 60 days" could have 
been somewhat misleading to the veteran in that it did not 
specifically mention that a notice of disagreement as to 
those issues was still required prior to the expiration of 
the 60 day time period.  The veteran's representative 
submitted the notice of disagreement on March 29, 2001, which 
is presumed to be within the 60 day time period noted in the 
January 31, 2001 letter.  See 38 C.F.R. § 20.305.  The record 
does reflect that the veteran exercised due diligence in 
preserving her appellate rights and the failure to submit the 
notice of disagreement to the RO within the one year time 
period was not a result of neglect on her part.  The 
memorandum attached to the veteran's March 7, 2001 notice of 
disagreement is dated March 29, 2001 and was received by the 
RO on April 2, 2001.  Construing all VA regulations in the 
light most favorable to the veteran, the Board concludes that 
equitable tolling is warranted in this instance and the 
veteran's notice of disagreement to the February 2000 rating 
decision, received on April 2, 2001, must be considered 
timely filed.  See 38 C.F.R. §§ 20.302, 20.305.

In so deciding, the Board notes that because this issue is 
being decided solely based on the applicable law, the 
Veterans Claims Assistance Act of 2000 (VCAA) is not for 
application as to this issue.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001), which held that the enactment of the 
VCAA does not affect matters of statutory interpretation and 
application.  Thus, there is no prejudice to the veteran by 
the Board deciding this case at this time on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 



ORDER

The notice of disagreement received April 2, 2001, is 
considered timely filed.  



REMAND

On November 9, 2000, the VCAA was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. At 2099-2100.  

A review of the record reflects that the veteran has not been 
notified by the RO of the notice and duty to assist 
provisions in the VCAA as they relate to her claim of 
entitlement to a compensable evaluation for temporomandibular 
joint syndrome.  Because of the change in the law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the VCAA.  

Furthermore, although the veteran was afforded a VA dental 
examination in March 2000, the examiner did not discuss the 
range of lateral excursion, the presence of pain on use or 
motion, the degree of malunion, or the amount of relative 
loss of masticatory function, if any.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent is fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
dental examination to determine the 
current nature and severity of her 
temporomandibular joint disability.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to identify any 
current temporomandibular joint 
disability and associated symptomatology, 
including range of lateral excursion, 
range of inter-incisal motion, relative 
loss of masticatory function, if any, 
malunion of the mandible, if any, and 
pain on use, if any.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



